Citation Nr: 1208257	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae, to include on a secondary basis. 

2.  Entitlement to an evaluation in excess of 10 percent for bilateral onychomycosis.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Veteran claims that he is entitled to an increase for his service-connected bilateral onychomycosis because he has been placed on a systemic drug therapy regiment.  He contends that he is entitled to a 60 percent disability rating because he has been taking Lamisil orally since November 2005 and daily starting in July 2007, in addition to having clinical evidence of fungal involvement on his toenails.  However, assignment of a rating in excess of 10 percent requires "systemic therapy such as corticosteroids or other immunosuppressive drugs".  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  In Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the Court explained:

By definition, "such as" means "for example" or "like or similar to." See Webster's New World Dictionary (3rd coll. ed.1988) 1337. The use of the term "such as" demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.

Thus, the question is whether oral Lamisil is similar to a corticosteroid or other immunosuppressive drug.  The information sheet on Lamisil provided by the Veteran's representative does not clearly address that question.  An opinion as to that question should be sought on remand.  In addition, the Board notes that the August 2007 and September 2008 VA examinations did not provide the total area of skin involved by the Veteran's onychomycosis.  Accordingly, a new VA examination should be scheduled to obtain that information. 

Concerning the claim for service connection for pseudofolliculitis barbae, the Veteran contends that this disorder is secondary to his service-connected diabetes mellitus type II.  In support of his claim, he has submitted an article excerpt indicating that conditions which make patients more susceptible to superficial folliculitis include diabetes mellitus.

During the July 2006 VA skin examination, the Veteran reported having a minimal problem with razor bumps.  Upon physical examination, he showed evidence of a few scattered torpid papules in the beard area, especially on the underside of the chin bilaterally.  The impression included pseudofolliculitis barbae with exposed surface area of ten percent and body surface area of one percent.  The examiner remarked that this problem may or may not be related to twenty years of service in the United States Navy.  The examiner also noted that the claims file had been briefly reviewed.  However, the examiner did not provide a rationale for the opinion provided and such opinion is speculative.

The Board notes that the service treatment records are negative for any complaints, treatment, or diagnosis of pseudofolliculitis barbae.

As VA has not obtained an opinion addressing the possible relationship between such disability and the Veteran's service-connected diabetes mellitus, the Board finds that a VA skin diseases examination should be provided to determine the nature of the Veteran's current pseudofolliculitis barbae and to obtain an opinion as to whether it is related to active service or a service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for onychomycosis or pseudofolliculitis barbae.  After securing the necessary release, the RO/AMC should request any relevant records identified which are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  The RO/AMC should schedule the Veteran for a VA skin diseases examination to address the Veteran's onychomycosis and pseudofolliculitis barbae claims.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please provide the percentage of total body area and the percentage of exposed area affected by onychomycosis.
b. Please explain whether oral Lamisil is a corticosteroid or immune-suppressive drug.
c. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current pseudofolliculitis barbae arose during service or is related to service.  
d. If the examiner finds the condition is not related to service, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that the pseudofolliculitis barbae is caused by the service-connected diabetes.  If not, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes permanently worsens the pseudofolliculitis barbae beyond normal progression (aggravated).  If the examiner finds that the pseudofolliculitis barbae is aggravated by the service connected diabetes, then the examiner should quantify, if possible, the extent to which the pseudofolliculitis barbae has been permanently worsened by the diabetes.

The examiner should set forth the medical basis for the conclusions reached.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


